internal_revenue_service department of the treasury index number washington dc number release date telephone number refer reply to cc dom p si br 1-plr-106463-99 date date person to contact legend x state plan a d1 d2 d3 d4 d5 this responds to your representative’s letter dated date submitted on behalf of x requesting relief under sec_1362 of the internal_revenue_code plr-106463-99 submitted facts x incorporated under state law and elected s_corporation status effective for its tax_year beginning on d1 on d2 x issued x stock to plan on d3 x issued x stock to a a is a trustee of plan and the beneficiary of over of plan’s assets as a result of x’s transfer of stock to plan x's s_corporation status terminated as of that day x however did not know that transferring stock to plan terminated x's s election on d4 x issued a second class of stock and was no longer eligible to be taxed under subchapter_s of the code during d5 x’s accountants realized that x’s transfer of stock to plan on d2 terminated x's subchapter_s status x and a filed their returns for the tax_year beginning d1 as though x issued all of the shares directly to a x a and plan represent that the terminating event was not motivated by tax_avoidance nor was it the result of retroactive tax planning law and analysis sec_1361 of the code defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect sec_1361 defines small_business_corporation as a domestic_corporation that is not an ineligible_corporation and that does not a have more than shareholders b have as a shareholder a person other than an estate other than a_trust described in sec_1361 and other than an organization described in c who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1362 provides that an election to be treated as a subchapter_s_corporation terminates whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation under sec_1362 the termination is effective on and after the date the s_corporation ceases to meet the requirements of a small_business_corporation sec_1362 provides that if an election under sec_1362 by any corporation was terminated under sec_1362 the secretary determines that the termination was inadvertent no later than a reasonable period of time after discovery of the event resulting in the termination steps were taken so that the corporation is once more a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period plr-106463-99 specified pursuant to sec_1362 agrees to make any adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to the period then notwithstanding the terminating event the corporation shall be treated as continuing to be an s_corporation during the period specified by the secretary with respect to sec_1362 the committee reports accompanying the subchapter_s_revision_act_of_1982 state the following if the internal_revenue_service determines that a corporation's subchapter_s_election is inadvertently terminated the service can waive the effect of the terminating event for any period if the corporation timely corrects the event and if the corporation and the shareholders agree to be treated as if the election had been in effect for such period the committee intends that the internal_revenue_service be reasonable in granting waivers so that corporations whose subchapter_s eligibility requirements have been inadvertently violated do not suffer the tax consequences of a termination if no tax_avoidance would result from the continued subchapter_s treatment in granting a waiver it is hoped that taxpayers and the government will work out agreements that protect the revenues without undue_hardship to taxpayers it is expected that the waiver may be made retroactive for all years or retroactive for the period in which the corporation again becomes eligible for subchapter_s treatment depending on the facts s rep no 97th cong 2d sess 1982_2_cb_718 h_r rep no 97th cong 2d sess 1982_2_cb_730 based solely on the facts submitted and the representations made we conclude that x's election to be treated as an s_corporation terminated on d2 when a transferred the x shares to plan we also conclude that the termination constituted an inadvertent termination within the meaning of sec_1362 pursuant to sec_1362 x will be treated as continuing to be an s_corporation during the period from d2 to d4 provided x’s subchapter_s_election is not otherwise terminated before d4 during the period from d2 to d4 a will be treated as the sole owner of any x stock held by plan if either x a or plan fail to treat x as described above this ruling shall be void plr-106463-99 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically set forth above no opinion is expressed or implied as to the federal_income_tax consequences of the transaction described above under any other provision of the code specifically we express no opinion on whether x’s election to be treated as an s_corporation was a valid election under sec_1362 of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representative signed david r haglund sincerely yours david r haglund senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
